Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method for obtaining independent measurements of odorant concentration in a targe odorized gas and target odorized gas concentration in a gas-air mixture, the method comprising, among other essential elements/features/steps, determining the odorized gas concentration in the gas-air mixture, and quantitatively measuring the odorant concentration in the target odorized gas by the testing apparatus independently of determining the odorized gas concentration in the gas-air mixture, in combination with the rest of the limitations of the above claim(s).  
	Regarding claim 7, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method for obtaining independent measurements of odorant concentration in a target odorized gas and target odorized gas concentration in a gas-air mixture, the method comprising, among other essential elements/features/steps, automatically applying a dynamic correction algorithm to the determined initial concentration to compensate for any differences between the calibration air density and the ambient air density at the time of the test, in combination with the rest of the limitations of the above claim(s).  
	Regarding claim 17, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method for accurately determining the relative gas concentration of a target odorized gas in a gas-air mixture in ambient atmospheric conditions using a testing apparatus previous calibrated at a calibration air density, the method comprising, among other essential elements/features/steps, automatically applying a dynamic correction algorithm to the determined initial concentration to compensate for any differences between the calibration air density and the ambient air density at the time of the test, in combination with the rest of the limitations of the above claim(s).  The remaining claims are allowed due to dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551. The examiner can normally be reached 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855